IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00046-CV

BIG CREEK CONSTRUCTION, LTD, AND
COWBELL TRAFFIC SERVICE, INC.,
                                                             Appellants
v.

KAY AND TERRY KAMP,
                                                             Appellee


                            From the 87th District Court
                              Freestone County, Texas
                              Trial Court No. 11-035-B


                                       ORDER


       Big Creek Construction, LTD, appeals from the trial court’s judgment in a

personal injury case. The reporter’s record was due to be filed in this Court on March

18, 2014. On April 18, 2014, this Court sent a letter to the court reporter noting that the

reporter’s record had not been filed and requesting the court reporter to file the record

within 30 days from the date of the letter or to notify the Court if the record could not

be filed by that date. The court reporter has not responded to the April 18 letter from
this Court. Big Creek Construction contends that they have made numerous requests

for the reporter’s record and have inquired about the cost of preparing the record.

       Accordingly, and because the trial court shares the responsibility to see that the

appellate record is timely filed, see TEX. R. APP. P. 35.3(c), we abate this proceeding and

remand it to the trial court.

       The trial court is ordered to hold a hearing, within 21 days from the date of this

order, to determine a date by which the reporter will have the record properly prepared

and filed in this Court. Further, the trial court is ordered to inform the reporter that the

consequences of the reporter failing to file the complete and proper record with this

Court, as ordered by the trial court pursuant to the above order, is that the reporter may

be held in contempt of court for which the reporter may be ordered to pay a fine and

may also be ordered to forfeit her fee for preparation of the reporter’s record.

       A record of the hearing and any findings made by the trial court are due to be

filed in this Court within 35 days from the date of this order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed June 5, 2014




Big Creek Construction, LTD v. Kamp                                                   Page 2